    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 1 of 30




Raed Gonzalez, Esq.
GONZALEZ OLIVIERI, LLC
2200 Southwest Freeway, Suite 550
Houston, Texas 77098
Tel: 713-481-3040
Fax: 713-588-8683
Counsel of Record for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION


 Javier Orlando Osorto,

       Plaintiff,
                     v.                         Case No. 4:21-cv-162

 Pete T. Gaynor, Acting Secretary of the U.S.
 Department of Homeland Security; Kenneth
 T. Cuccinelli, Acting Director of the U.S.     Date: January 18, 2021
 Citizenship and Immigration Services;
 Wallace L. Carroll, Houston Field Office
 Director of the U.S. Citizenship and
 Immigration Services,

       Defendants.




                          PLAINTIFF’S COMPLAINT
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 2 of 30




TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

      This is a complaint for relief under the Administrative Procedure Act

(“APA”). The Plaintiff, Javier Orlando Osorto, files the instant complaint against

Defendants because the U.S. Citizenship and Immigration Services (“USCIS”), a

federal agency within the Department of Homeland Security (“DHS”), violated the

APA when it administratively closed Plaintiff’s I-485, Application to Register

Permanent Residence or Adjust Status (“I-485 Application”), based on lack of

jurisdiction. See Exhibit 1—Notice of Administrative Closure.

      For years, it was the USCIS’s policy that it retained jurisdiction over

adjustment of status applications filed by applicants who were “arriving aliens,” like

Plaintiff. Exhibit 2—Previous USCIS Policy Memorandum; Exhibit 3—Previous

USCIS Policy Manual at Vol. 7, Part A, Ch. 3, Sec. D. Now, however, with an

absolute disregard for the Immigration and Nationality Act (“INA”), the Federal

Regulations, and the Board of Immigration Appeals’ (“BIA”) case law, the USCIS

has reversed its years-old policy and decided that individuals who have Temporary

Protected Status (“TPS”), final orders of removal, and who travel and return on

advance parole, are not “arriving aliens,” but aliens who have returned to the status

of TPS holders with final orders of removal or deportation. See Exhibit 4—Current

USCIS Policy at Vol. 7, Part B, Ch. 2, Sec. A5.

      By following this new policy and administratively closing Plaintiff’s I-485


                                          2
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 3 of 30




Application, Plaintiff maintains that the USCIS has acted arbitrarily, capriciously,

not in accordance with the law, and abused its discretion.

      Moreover, the application of the new, erroneous USCIS policy retroactively

to Plaintiff’s case violated Plaintiff’s Fifth Amendment Due Process rights under the

Constitution. Therefore, the USCIS has violated the APA on this basis as well. See

5 U.S.C. § 706(2)(B).

      Plaintiff seeks de novo review of the USCIS’s final agency decision and a

declaratory judgement that: (1) the USCIS’s new policy violates the notice and

comment provisions of the APA; (2) that the USCIS has jurisdiction to adjudicate

his I-485 Application; (3) that it acted arbitrarily, capriciously, and not in accordance

with the federal regulations, the BIA case law, and the USCIS’s prior policies, when

it administratively closed said I-485 Application; (4) that the USCIS’s new policy

cannot be retroactively applied to Plaintiff’s I-485 application because that violates

the APA and Plaintiff’s due process rights under the Fifth Amendment of the United

States Constitution; and (5) that the USCIS’s new policy and any changes to the

Policy Manual are invalid because, at the time of their approval, adoption, and

publication, neither the Secretary of Homeland Security nor the Director of USCIS

was validly appointed or confirmed and lacked the authority to make or issue policy

for the agency. Plaintiff also seeks relief under the APA to compel the USCIS to

reopen and to adjudicate his I-485 Application on the merits.


                                           3
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 4 of 30




       The instant action is being filed against the following Defendants: Pete T.

Gaynor, in his official capacity as the Acting Secretary of the DHS; Kenneth T.

Cuccinelli, in his official capacity as the Acting Director of the USCIS; and Wallace

L. Carroll, in his official capacity as the Houston Field Office Director of the USCIS.

                                   I. INTRODUCTION

1. Prior to the enactment of the Illegal Immigration Reform and Immigrant

    Responsibility Act (“IIRIRA”), Division C of Pub. L. 104-208, 110 Stat. 3009-

    546 (1996), aliens in immigration court proceedings were placed in either

    exclusion or deportation proceedings.1 In exclusion proceedings, the alien had to

    have demonstrated that he or she was admissible to the United States. By contrast,

    in deportation proceedings, the former Immigration and Naturalization Services

    (“INS”), had to meet its burden to show that the alien was deportable.

2. Whether an alien was placed in exclusion or deportation proceedings turned on

    whether the alien had made an “entry.” Persons in exclusion proceedings were

    deemed not to have “entered” the United States. Therefore, persons in exclusion

    proceedings were in the same situation as “arriving aliens” now, i.e., as

    noncitizens who are deemed not to have been admitted to the United States. See

    8 U.S.C. § 1101(a)(13)(B). Essentially, “arriving aliens” are considered, in legal



1
 After the enactment of IIRIRA, exclusion and deportation proceedings were consolidated into
one type of proceedings: removal proceedings. See 8 U.S.C. § 1229a.
                                             4
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 5 of 30




   terms, to be standing at the border and not technically in the United States.

3. Whether an alien was in exclusion proceedings and had a final order of exclusion,

   or whether an arriving alien is currently in removal proceedings or has a final

   removal order, they are able to adjust their status to that of a lawful permanent

   resident with the USCIS, in accordance with the USCIS’s long-standing prior

   policy. See Exhibits 2—3, supra; see also Matter of Yauri, 25 I&N Dec. 103,

   106-07 (BIA 2009) (finding that “arriving aliens” with final removal orders can

   only adjust their status with the USCIS); Matter of Castro, 21 I&N Dec. 379 (BIA

   1996) (finding that jurisdiction over adjustment applications filed by aliens in

   exclusion proceedings lies with the former INS).

4. Sometime in 2018, the USCIS began arbitrarily denying or administratively

   closing some applications for adjustment of status for lack of jurisdiction, in

   direct violation of its policy manual and memorandum in place at the time, case

   law, and the federal regulations, while arbitrarily granting other adjustment

   applications, as noted further infra.

5. On December 20, 2019, the USCIS published a new rule, which stated that the

   USCIS lacks jurisdiction for “arriving aliens” who have TPS and final removal

   orders. See Exhibit 4, supra. By publishing this new rule, the USCIS has not only

   contradicted well-established case law and regulations, but it has also irrationally

   departed from years and years of established policy, which, as noted previously,


                                           5
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 6 of 30




   stated that the USCIS had exclusive jurisdiction to adjust applications for

   adjustment of status filed by “arriving aliens.”

6. In Plaintiff’s view, the USCIS’s new policy is arbitrary, capricious, an abuse of

   discretion, not in accordance with the law, and also was enacted without proper

   notice and comment period. Accordingly, the USCIS’s new policy violates the

   APA. See 5 U.S.C. §§ 553, 706(2).

7. By retroactively applying the new policy to Plaintiff’s case, the USCIS has also

   violated the APA and Plaintiff’s Fifth Amendment Due Process rights. See Dep’t

   of Homeland Sec. v. Regents of Univ. of California, 140 S.Ct. 1891, 1913 (2020)

   (finding that when an agency changes course, it must be aware that reliance

   interests must be taken into account (citing to Encino Motorcars, LLC v. Navarro,

   136 S. Ct. 2117, 2126 (2016)); Landgraf v. USI Film Prods., 511 U.S. 244, 270

   (1994) (retroactivity of a new policy is not permitted when said policy would

   compromise “familiar [due process] considerations of fair notice, reasonable

   reliance and settled expectations”).

8. Retroactive application of the USCIS’s new rule will not only affect Plaintiff

   herein, but it would also affect thousands of individuals who filed their

   applications for adjustment of status prior to the enactment of the new rule. Those

   cases, like Plaintiff’s, will be administratively closed or outright denied because

   of this rule.


                                          6
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 7 of 30




9. Moreover, the retroactive application of the new rule will affect thousands of

   adjustment applications that were granted prior to the enactment thereof. Using

   this new rule, the USCIS could rescind those adjustment applications, or they

   could deny citizenship to those lawful permanent residents on the basis that their

   adjustment of status was improperly granted.

10. The retroactive application of the USCIS’s new policy will affect thousands of

   individuals who have obtained U.S. citizenship after their status was adjusted to

   that of a lawful permanent resident because the government could initiate

   denaturalization process, if it determines that individuals were not eligible for

   adjustment of status in the first place.

11. Plaintiff further challenges the legality of the new policy as it was promulgated

   by “acting” officials who did not have the authority to do so.

12. Plaintiff has exhausted his remedies in this case and is not required to do

   anything further. The USCIS decision explicitly states that there is no appeal

   from its decision to administratively close Plaintiff’s I-485 Application. See

   Exhibit 1, supra. It is thus considered a “final” agency action subject to judicial

   review by this Court for which there can be no judicially-imposed exhaustion

   requirement. See Darby v. Cisneros, 509 U.S. 137, 147 (1993); see also 5 U.S.C.

   § 704.

13. In sum, the decision of the USCIS to administratively close Plaintiff’s I-485


                                              7
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 8 of 30




   Application, which was based on the Service’s new policy, should be reversed.

   Therefore, this Court should order the USCIS to reopen and adjudicate Plaintiff’s

   I-485 Application on the merits, in accordance with the plain language of the law.

                        II. JURISDICTION AND VENUE

14. This action arises under the Immigration and Nationality Act (“INA”), 8 U.S.C.

   §§ 1101 et seq., and the APA, 5 U.S.C. §§ 701 et seq. Because this action arises

   under the federal laws of the United States, subject-matter jurisdiction is proper

   under 8 U.S.C. § 1331.

15. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) and (e) because

   all relevant actions, including the submission and administrative closure of

   Plaintiff’s I-485 Application, occurred in the USCIS’s field office in Houston,

   Texas.

                                   III.   PARTIES

16. Plaintiff, Javier Orlando Osorto, is a resident of Pearland, Texas. See Exhbit 1,

   supra.

17. Defendant Pete T. Gaynor is sued in his official capacity as Acting Secretary of

   Homeland Security. He may be served at 2707 Martin Luther King, Jr. Avenue,

   SE, Washington, D.C. 20528.

18. Defendant Kenneth T. Cuccinelli is sued in his official capacity at Acting

   Director of the USCIS. He may be served at 20 Massachusetts Avenue, NW,
                                          8
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 9 of 30




   Washington, D.C. 20529.

19. Defendant, Wallace L. Carroll, is the USCIS Houston Field Office Director. He

   is sued in his official capacity. He may be served at 20 Massachussetts Ave.,

   Room 4210, Washington D.C. 20529.

           IV.     STATUTORY AND REGULATORY BACKGROUND

20. Under 8 U.S.C. § 1255(a), an alien may adjust his or her status to that of a lawful

   permanent resident provided that: (1) the alien was inspected and admitted or

   paroled into the United States; (2) the alien makes such an application for

   adjustment of status; (3) the alien is eligible to receive an immigrant visa; (4) the

   alien is admissible to the United States; and (5) a visa is immediately available to

   him or her when the adjustment of status application is filed.

21. The USCIS has the jurisdiction to adjudicate an adjustment of status application

   unless the immigration judge has jurisdiction. 8 C.F.R. §§ 245.2(a)(1),

   1245.2(a)(1).

22. The immigration judge has exclusive jurisdiction to adjudicate any application

   for adjustment of status if the alien is in removal or deportation proceedings

   (other than an “arriving alien”). 8 C.F.R. § 1245.2(a)(1).

23. An “arriving alien” is one who is “an applicant for admission coming or

   attempting to come into the United States at a port-of-entry, or an alien seeking

   transit through the United States at a port-of-entry, or an alien interdicted in


                                           9
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 10 of 30




   international or United States waters and brought into the United States by any

   means, whether or not to a designated port-of-entry, and regardless of the means

   of transport.” 8 C.F.R. § 1.2.

24. “An arriving alien remains an arriving alien even if paroled pursuant to section

   212(d)(5) [8 U.S.C. § 1182(d)(5)] of the Act.” Id.

25. The immigration judge can only have jurisdiction over adjustment applications

   filed by “arriving aliens” if: (1) the alien properly filed the application with the

   USCIS while the alien was in the United States; (2) the alien departed and

   returned to the United States pursuant to a grant of advance parole; (3) the

   application was denied by the USCIS; and (4) the DHS placed the alien in

   removal proceedings after the alien’s return to the United States on advance

   parole or after the application was denied. 8 C.F.R. § 1245.2(a)(1)(ii).

26. If the USCIS administratively closes an adjustment of status application on the

   grounds that it lacks jurisdiction to adjudicate it, the administrative closure would

   be considered the final agency action in the case. As such, no administrative

   remedies would be left available to an applicant and the only option is to

   judicially assert a violation under the APA. 5 U.S.C. §§ 702, 704.

27. “Agency action” is defined to include the whole or a part of an agency rule,

   order, license, sanction, relief, or the equivalent or denial thereof, or failure to

   act. 5 U.S.C. § 551(13).


                                          10
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 11 of 30




28. The reviewing court is authorized to compel action by an agency, and hold its

   actions unlawful and set aside agency action, findings, and conclusions found to

   be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance

   with law.” 5 U.S.C. § 706.

29. Additionally, a reviewing court is authorized to strike down a rule when the DHS

   fails to follow the notice and comment procedures. 5 U.S.C. § 553(b)-(d).

30. The Appointments Clause of the U.S. Constitution provides that, the President

   “shall nominate, and by and with the Advice and Consent of the Senate, shall

   appoint . . . Officers, of the United States” though Congress may “by Law vest

   the Appointment of such inferior Officers as they think proper, in the President

   alone, in the Courts of Law, or in the Heads of the Departments.” U.S. Const.

   Art. II, § 2, cl. 2.

31. The Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq. (“FVRA”), is the

   “exclusive means for temporarily authorizing an acting official to perform the

   functions and duties of any office of an Executive agency . . . for which

   appointment is required to be made by the President, by and with the advice and

   consent of the Senate” (“PAS Positions”), unless a statute provides otherwise. 5

   U.S.C. § 3347(a).

                          V.    FACTUAL BACKGROUND

32. Effective March 1, 2003, the DHS assumed responsibility for the functions of


                                        11
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 12 of 30




   the agency formerly known as the “Immigration and Naturalization Service.” The

   Secretary of DHS is now vested with “[a]ll authorities and functions of the

   Department of Homeland Security to administer and enforce the immigration

   laws.” 8 C.F.R. § 2.1.

33. The USCIS is a bureau within the DHS and delegated supervisory authority over

   all operations by the Secretary of DHS. Id. The USCIS is responsible for

   accepting and adjudicating all applications for adjustment of status, unless, as

   detailed above, jurisdiction lies with the immigration judge.

34. The USCIS Houston Field Office is an agency within the DHS and delegated

   supervisory authority over all operations by the Secretary of DHS. Id. The USCIS

   Houston Field Office is the office with jurisdiction over the administrative

   closure of Plaintiff’s I-485 Application.

35. Plaintiff is a native and citizen of Honduras. See Exhibit 5—Parole Document;

   Exhibit 6—Form I-94. He was granted voluntary departure by an immigration

   judge on January 29, 2003. See Exhibit 1, supra. He failed to depart the United

   States within the voluntary departure time period, and so, his grant of voluntary

   departure converted into an order of removal. See 8 C.F.R. § 1240.26(d).

36. On November 25, 2018, Plaintiff was paroled into the United States by the DHS

   pursuant to his grant advance parole, which he received through the grant of TPS.

   See Exhibits 5—6, supra.


                                         12
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 13 of 30




37. By virtue of being the beneficiary of an I-130 family visa petition filed on his

    behalf, Plaintiff filed an I-485 Application with the USCIS, on or about March

    27, 2019. See Exhibit 1, supra.

38. On December 20, 2019, the USCIS issued an alert stating it was “updating the

    USCIS Policy Manual to clarify the effect of travel outside the United States by

    temporary protected status (TPS) beneficiaries who have final removal orders.”2

    The USCIS subsquently amended its policy manual by adding a new section,

    which states that aliens who have TPS, have removal orders, and travel and return

    to the United States pursuant to a grant of advance parole, are not “arriving

    aliens,” but are instead inspected and admitted in the status of an alien with TPS

    and a final removal order. See Exhibit 4, supra at Vol. 7, Part B, Ch. 2, Sec. A5.

39. Rather than adjudicating Plaintiff’s I-485 Application on the merits, the USCIS

    applied its new policy retroactively and administratively closed Plaintiff’s

    application on the grounds that it lacked jurisdiction to adjudicate it. Id. In

    administratively closing the I-485 Application, the USCIS alleged that because

    Plaintif’s removal proceedings have not been terminated, and because Plaintiff

    has TPS, he returned to the status of an alien with TPS and an outstanding

    removal order when he was paroled into the United States. Id. Accordingly, the


2
  Policy Alert, Effect of Travel Abroad by Temporary Protected Status Beneficiaries with Final
Orders of Removal, USCIS, Dep’t of Homeland Security (Dec. 20, 2019).
https://www.uscis.gov/sites/default/files/policy manual/updates/20191220-TPSTravel.pdf.
                                             13
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 14 of 30




   Service found that Plaintiff was not an “arriving alien,” and thus, could not adjust

   his status with the USCIS. Id.

40. Given the USCIS’s decision administratively closing Plaintiff’s I-485

   Application, and the fact that Plaintfiff cannot seek adjustment of status with the

   immigration court, there are no avenues for relief for Plaintiff. Therefore, he files

   this Complaint, requesting that the Court compel the USICS to reopen and

   adjudicate his I-485 Application on the merits.

                            VI.     CLAIMS FOR RELIEF

                1. Count 1—Violation of the APA (Notice and Comment)

41. Plaintiff incorporates by reference the allegations in paragraphs 1-40.

42. Plaintiff maintains that the new USCIS policy, which went into effect on

   December 20, 2019, violates the notice and comment provisions of the APA.

43. Notice of any proposed rule change must be published in the Federal Register. 5

   U.S.C. § 553(b). After publication, the Government must give the public thirty

   days to provide comments on the proposed rule. 5 U.S.C. § 553(c)-(d). If the

   Government does not follow these notice and comment procedures, it has

   violated the APA.

44. The term “‘rule’ means the whole or a part of an agency statement of general or

   particular applicability and future effect designed to implement, interpret, or

   prescribe law or policy or describing the organization, procedure, or practice


                                          14
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 15 of 30




   requirements of an agency.” Id.

45. The USCIS previous policy provided that it had exclusive jurisdiction over all

   applications for adjustment of status for all “arriving aliens,” including TPS

   holders with final orders of removal. See Exhibit 3, supra at Vol. 7, Part A, Ch.

   3, Sec. D. As the exhibits attached demonstrate, the USCIS strictly followed the

   policy. See Exhibit 7—Adjustment of Status Decision 1; Exhibit 8—Adjustment

   of Status Decision 2; Exhibit 9—Adjustment of Status Decision 3; Exhibit 10—

   Adjustment of Status Decision 4; Exhibit 11—Adjustment of Status Decision 5.

   However, at the present time, the USCIS, without providing proper notice and

   comment, has reversed course and states that it does not have jurisdiction over

   the type of application filed by Plaintiff any longer. Therefore, Plaintiff maintains

   that the USCIS’s new policy violates the APA. See generally 5 U.S.C. § 553.

          2. Count 2—Violation of the APA (Arbritray, Capricious, Abuse of
                    Discretion, and Not in Accordance with the Law)

46. Plaintiff incorporates by reference the allegations in paragraphs 1-45.

47. Plaintiff contends that under the APA, the USCIS’s administrative closure of his

   I-485 Application was “arbitrary, capricious, an abuse of discretion, or otherwise

   not in accordance with law.” See 5 U.S.C. § 706(2)(A).

48. The U.S. Supreme Court has held that an agency’s actions may be considered

   arbitrary, capricious, or an abuse of discretion if said actions inexplicably depart

   from the agency’s own course of adjudication, regulations, or policies. See INS
                                          15
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 16 of 30




   v. Yang, 519 U.S. 26, 32 (1996) (“Though an agency’s discretion is unfettered at

   the outset, if it announces and follows—by rule or by settled course of

   adjudication—a general policy by which its exercise of discretion will be

   governed, an irrational departure from that policy (as opposed to an avowed

   alteration of it) could constitute action that must be overturned as ‘arbitrary,

   capricious, [or] an abuse of discretion’”).

49. In this case, the USCIS’s general policy was that it retained sole jurisdiction over

   applications for adjustment of status filed by “arriving aliens” irrespective of

   whether they had TPS and final removal orders. See Exhibit 3, supra at Vol. 7,

   Part A, Ch. 3, Sec. D. By irrationally reversing course and declining to adjudicate

   these types of applications now, despite the fact that the law provides that the

   USCIS does have jurisdiction, the agency has acted arbitrary, capriciously, and

   abused its discretion. See Exhibit 4, supra at at Vol. 7, Part B, Ch. 2, Sec. A5.

50. Moreover, Plaintiff maintains that the USCIS’s new policy is not the product of

   reasoned decisionmaking. As noted by the D.C. District Court, to survive

   arbitrary and capricious review, “an agency action must be the product of

   reasoned decisionmaking.” Fox v. Clinton, 684 F.3d 67, 75 (D.C. Cir. 2012). In

   the case at bar, the USCIS’s decision to administratively close Plaintiff’s I-485

   Application, based on its revised policy, was not “the product of reasoned

   decisionmaking” because, as discussed further below, the case law and


                                          16
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 17 of 30




   regulations expressly state that the USCIS retains jurisdiction over adjustment

   applications filed by “arriving aliens,” irrespective of whether they have TPS and

   final removal orders.

51. Finally, the USCIS’s administrative closure of Plaintiff’s I-485 Application is

   not in accordance with the law.

52. The applicable federal regulations and the BIA state that the USCIS has

   jurisdiction to adjudicate an adjustment of status application filed by an “arriving

   alien,” a point which the DHS has even conceded. See Matter of Yauri, 25 I&N

   Dec. at 106-07 (“DHS has stated that it recognizes that the USCIS’s jurisdiction

   over the adjustment application of an arriving alien exists regardless of whether

   there is an unexecuted removal order that remains outstanding against the

   alien…[m]oreover, we emphasize that the existence of a final order of removal

   does not preclude the USCIS from granting adjustment of status to an arriving

   alien who is otherwise eligible for adjustment of status.”); see also 8 C.F.R. §§

   245.2(a)(1), 1245.2(a)(1).

53. An “[a]rriving alien [is] an applicant for admission coming or attempting to

   come into the United States at a port-of-entry.” 8 C.F.R. § 1.2.

54. A person who is paroled into the United States would be considered an “arriving

   alien” because while they are allowed to enter, they are not considered admitted

   into the United States. See 8 U.S.C. §§ 1101(a)(13)(B) (“An alien who is paroled


                                         17
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 18 of 30




   under section 1182(d)(5) of this title or permitted to land temporarily as an alien

   crewman shall not be considered to have been admitted.”); see also Matter of

   Oseiwusu, 22 I&N Dec. 19, 20 (BIA 1998) (holding that an alien who enters the

   United States with a grant of parole is an “arriving alien”). And, as noted above,

   “[a]n arriving alien remains an arriving alien even if paroled pursuant to [8 U.S.C.

   § 1182(d)(5)], and even after any such parole is terminated or revoked.”). 8

   C.F.R. § 1.2.

55. In this case, Plaintiff is an “arriving alien” because he traveled and then returned

   to the United States at a port-of-entry as an applicant for admission pursuant to

   his grant of advance parole. See Exhibit 5, supra. Inexplicably, the USCIS

   contended—based on its new policy—that even though Plaintiff traveled on

   advance parole, he is not an “arriving alien” because his removal proceedings

   have not been terminated and because Plaintiff returned to the status of an alien

   with a final order of removal upon his return. See Exhibit 1, supra. This

   conclusion is erroneous as a matter of law for several reasons.

56. First and foremost, Plaintiff does not have an unexecuted order of removal,

   because said order was fully executed when he departed the country on advance

   parole. See 8 U.S.C. § 1101(g) (“…any alien ordered deported or removed

   (whether before or after the enactment of this chapter) who has left the United

   States, shall be considered to have been deported or removed in pursuance of


                                          18
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 19 of 30




   law”); 8 C.F.R. § 1241.7 (“Any alien who has departed from the United States

   while an order of deportation or removal is outstanding shall be considered to

   have been deported, excluded and deported, or removed.”); Matter of Bulnes-

   Nolasco, 25 I&N Dec. 57, 58 (BIA 2009) (affirming that an alien’s departure

   from the United States while under an outstanding order of deportation has the

   effect of executing the deportation order and bringing finality to the deportation

   proceedings); Stone v. INS, 514 U.S. 386, 398 (noting that deportation orders are

   “self-executing”).

57. As noted in the attached exhibits, the USCIS has even conceded that an alien

   who departs on advance parole is considered to have executed his or her removal

   order. See Exhibits 10—11, supra. Accordingly, any assertion by the USCIS

   stating that Plaintiff’s order of removal remains unexecuted and that he is still in

   removal proceedings is legally and factually erroneous based on the USCIS’s

   own conclusions.

58. Second, the law clearly states that an alien who is paroled into the United States

   is an “arriving alien” and is not “admitted” into the country. See 8 U.S.C. §

   1101(a)(13)(B) (“An alien who is paroled under section 1182(d)(5) of this title

   or permitted to land temporarily as an alien crewman shall not be considered to

   have been admitted.”); see also Matter of Oseiwusu, 19 I&N Dec. at 19-20.

59. In the case at bar, because Plaintiff was paroled into the United States, he was


                                          19
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 20 of 30




   permitted to enter but was not “admitted” as that term is used in the immigration

   context. See Exhibit 5, supra. And since Plaintiff is an “arriving alien,” only the

   USCIS has jurisdiction over his I-485 Application. Therefore, the USCIS’s

   interpretation of the law—under its new policy—is entirely erroneous.

60. Third, there is no such status as “an alien with an outstanding removal order.”

   As the Fifth Circuit noted in Gomez v. Lynch, there are no-subcategories of

   unlawful status, such as “being present without admission.” 831 F.3d 652, 659

   (5th Cir. 2016). Therefore, contrary to the USCIS’s assertion, there can be no

   such status as “an alien with an outstanding removal order” under the INA. The

   USCIS cannot simply append Plaintiff’s TPS status with the words “outstanding

   removal order” and call that a status because that would define the meaning of

   status too broadly, which is not what Congress intended.

61. Fourth, the USCIS’s position that Plaintiff is not an “arriving alien” because of

   the Miscellaneous and Technical Immigration Immigration and Naturalization

   Amendments (“MTINA”) of 1991 is legally incorrect since MTINA does not

   alter the fact that Plaintiff is an “arriving alien.” Plaintiff can be an “arriving

   alien” simultaneously while holding TPS status in the same way that lawful

   permanent residents can be “arriving aliens” if they meet the requirements under

   8 U.S.C. § 1101(a)(13)(C).

62. Plaintiff wishes to note that the USCIS’s conclusion that he can adjust his status


                                         20
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 21 of 30




   with the immigration court is likewise legally erroneous. As noted above, the

   immigration court only has jurisdiction over an “arriving alien’s” adjustment of

   status application if the alien: (1) properly filed the application with the USCIS

   while the alien was in the United States; (2) departed and returned to the United

   States pursuant to a grant of advance parole; (3) the application was denied by

   the USCIS; and (4) the DHS placed the alien in removal proceedings after the

   alien’s return to the United States on advance parole or after the application was

   denied. See 8 C.F.R. § 1245.2(a)(1)(ii).

63. The immigration judge does not have jurisdiction over any I-485 Application

   that Plaintiff might file in removal proceedings because he filed his adjustment

   of status application with the USCIS after he departed and returned to the United

   States on parole, not before, and he did not return to pursue that application. See

   Matter of Silitonga, 25 I&N Dec. 89 (BIA 2009) (finding that under the

   regulations, “Immigration Judges have no jurisdiction to adjudicate an

   application filed by an arriving alien seeking adjustment of status, with the

   limited exception of an alien who has been placed in removal proceedings after

   returning to the United States pursuant to a grant of advance parole to pursue a

   previously filed application”) (emphasis added). So, while the DHS can certainly

   initiate new removal proceedings against Plaintiff, he will simply not be able to

   pursue adjustment of status with the immigration judge.


                                         21
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 22 of 30




64. In sum, given the law and evidence presented, Plaintiff maintains that judicial

   review under the APA is proper in this case because the USCIS has acted

   arbitrarily, capriciously, has abused its discretion, and has not acted in accordance

   with the law.

                   Count 3—Violation of the APA (Retroactivity)

65. Plaintiff incorporates by reference the allegations in paragraphs 1-64.

66. Plaintiff maintains that by retroactively applying the USCIS’s new policy to his

   I-485 Application, the agency violated the APA.

67. The U.S. Supreme Court recently held that when an agency abruptly changes

   course on a well-settled policy, the agency must take reliance interests into

   account. See Dep’t of Homeland Sec. v. Regents of Univ. of California, 140 S.Ct.

   1891, 1913 (“When an agency changes course, as DHS did here, it must be

   cognizant that longstanding policies may have engendered serious reliance

   interests that must be taken into account”) (citing to Encino Motorcars, LLC.,

   136 S. Ct. at 2126) (internal quotations omitted)). If these reliance interests are

   not taken into account, a violation of the APA has occurred. Id.

68. In this case, when Plaintiff filed his I-485 Application, he relied on the USCIS’s

   previously policy that USCIS retains jurisdiction to adjudicate said application

   for “arriving aliens” who have TPS and final removal orders. Now, however,

   because the USCIS abruptly changed its policy, it had to have taken into account


                                          22
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 23 of 30




   the fact that Plaintiff relied on its previous policy in adjudicating Plaintiff’s I-485

   Application. Because the USCIS did not do so, it has violated the APA. Id.

               Count 4—Violation of Due Process (Retroactivity)

69. Plaintiff incorporates by reference the allegations in paragraphs 1-68.

70. Plaintiff maintains that the USCIS, by retroactively applying its new policy to

   his case, violated Plaintiff’s Fifth Amendment Due Process rights.

71. The Supreme Court has held that retroactively applying a policy (or statute) is

   not permitted when it would offend the “familiar considerations of fair notice,

   reasonable reliance, and settled expectations.” Landgraf, 114 S. Ct. at 1499.

   When conducting the retroactivity analysis, a court “must ask whether the new

   [policy] attaches new legal consequences to events completed before its

   enactment,” and inquire into whether there would be “unfairness in imposing new

   burdens on persons after the fact.” Id. at 1500.

72. In this case, Plaintiff was not given fair notice of the USCIS’s drastic change in

   policy regarding adjustment of status applications for TPS recipients with final

   removal orders because the USCIS did not go through the appropriate notice and

   comment requirements under the APA. Further, as noted above, Plaintiff relied

   on the previous USCIS policy that it had sole jurisdiction to adjudicate

   adjustment applications. Finally, Plaintiff had a settled expectation that the

   USCIS would adjudicate his case on the merits, because the USCIS’s previously


                                           23
     Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 24 of 30




    policy stated that it had jurisdiction over the I-485 Application at the time of its

    filing.

73. The USCIS’s new policy attaches new legal consequences to Plaintiff’s case

    because prior to the new policy, the USCIS’s policy was that it retained exclusive

    jurisdiction over his I-485 Application. Now, however, since the USCIS has

    reversed course, and Plaintiff has no other recourse, new legal consequences and

    burdens that are unfair have been imposed on Plaintiff. Therefore, Plaintiff’s Due

    Process rights have been violated by the USCIS’s decision to administratively

    close his I-485 Application.

              Count 5—Violation of the Appointments Clause and FVRA

74. Plaintiff incorporates by reference the allegations in paragraphs 1-73.

75. During the period when the update to the Policy Manual was developed,

    approved, and published, neither the DHS nor the USCIS was led by a lawfully

    serving Secretary or Director.3 Both Offices were—and are—by law required to

    remain vacant, so no action, function or duty of either Office may be performed

    during such vacancy. Only a properly serving Secretary or Acting Secretary of



3
 On August 14, 2020, the Government Accountability Office, an independent arm of Congress,
determined that both Defendant Wolf and Defendant Cuccinelli were invalidly appointed to their
positions and ineligible to serve in said positions. See Kyle Cheney. Politico. GOA find Chad
Wolf, Kenneth Cuccinelli are ineligible to serve in their top DHS roles.
politico.com/news/2020/08/14/gao-chad-wolf-ken-cuccinelli-ineligible-dhs-395222      (accessed
Aug. 14, 2020). On December 4, 2020, a U.S. District Court Judge found the same. See Order,
Batalla Vidal v. Wolf, 1:16-cv-4756-NGG-VMS (Dec. 4, 2020).
                                             24
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 25 of 30




   Homeland Security, or Director or Acting Director of USCIS, could promulgate

   the change to the Policy Manual. Therefore, the updated Policy Manual and new

   USCIS policy are invalid for this independent reason.

76. Pursuant to the Appointments Clause of the U.S. Constitution, the President

   “shall nominate, and by and with the Advice and Consent of the Senate, shall

   appoint . . . Officers, of the United States” though Congress may “by Law vest

   the Appointment of such inferior Officers as they think proper, in the President

   alone, in the Courts of Law, or in the Heads of the Departments.” U.S. Const.

   Art. II, § 2, cl. 2.

77. The Appointments Clause “serves both to curb Executive abuses of the

   appointment power . . . and to promote a judicious choice of persons for filling

   the offices of the union.” Edmond v. United States, 520 U.S. 651, 659 (1997)

   (internal quotations marks and alterations omitted).

78. Both the Secretary of Homeland Security and the Director of USCIS may be

   appointed by the President only with the advice and consent of the Senate. 6

   U.S.C. §§ 112(a)(1), 113(a)(1)(E).

79. The Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq. (“FVRA”), is the

   “exclusive means for temporarily authorizing an acting official to perform the

   functions and duties of any office of an Executive agency . . . for which

   appointment is required to be made by the President, by and with the advice and


                                        25
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 26 of 30




   consent of the Senate” (“PAS Positions”), unless a statute provides otherwise. 5

   U.S.C. § 3347(a).

80. The FVRA limits who may serve as the acting head of an agency “[i]f an officer

   of an Executive agency . . . whose appointment . . . is required to be made by the

   President, by and with the advice and consent of the Senate . . . resigns.” Id. §

   3345(a).

81. When such office is vacant, only a validly serving Acting Secretary may perform

   the functions or duties of the Position.

82. If there is not an FVRA-compliant official in place to perform the functions and

   duties of a PAS Position, the FVRA requires that “the office shall remain vacant.”

   Id. § 3348(b)(1).

83. At the time the USCIS promulgated the updated Policy Manual, the FVRA

   required that both the Office of the Secretary of Homeland Security and the

   Office of the Director of USCIS remain vacant. As a result, no officer could

   perform the function or duties of the Director of USCIS, so no officer could

   promulgate the updated Policy Manual.

84. Importantly, the FVRA provides that any action taken by an official who

   occupies the position contrary to the FVRA “shall have no force or effect.” Id. §

   3348(d)(2). Such actions “may not be ratified.” Id. Accordingly, the new policy

   issued by the USCIS and incorporated into the Policy Manual should have no


                                          26
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 27 of 30




   force or effect and cannot be ratified.

                                 VII. EXHAUSTION

85. Plaintiff incorporates by reference the allegations in paragraphs 1-84.

86. As noted above, Plaintiff is not required to exhaust his administrative remedies

   with respect to the administrative closure of his I-485 Application because he is

   contesting a “final” agency action that is subject to judicial review under the

   APA.

87. The language of 5 U.S.C. § 704 states that an agency action is “final” without

   regard to whether an alien seeks reconsideration or appeal to a higher agency

   authority, unless there is a statute or regulation that requires the alien to file an

   appeal and the agency action is inoperative during the appeal.

88. In this case, the USCIS decision states that Plaintiff cannot appeal its decision to

   administratively close his I-485 Application. See Exhibit 1, supra. Therefore, the

   USCIS’s decision was the final agency action. See Darby, 509 U.S. at 137. As

   such, there can be no judicially-imposed exhaustion requirement and judicial

   review is proper before this Court.

                                 VIII. CONCLUSION

89. For the aforementioned reasons, the decision to administratively close Plaintiff’s

   I-485 Application was arbitrary, capricious, an abuse of discretion, not in

   accordance with the law, a violation of Plaintiff’s Due Process rights, and an


                                             27
    Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 28 of 30




   application of policy that was not lawfully promulgated. Judicial review by this

   Court is therefore warranted under the APA.

                           IX.    PRAYER FOR RELIEF

90.Wherefore, Plaintiff respectfully requests that this Court:

      a. accept jurisdiction and venue as proper;

      b. issue a declaratory judgment that the USCIS’s new policy violated the
         notice and comment provisions of the APA;

      c. issue a declaratory judgment that the administrative closure of Plaintiff’s
         I-485 Application was arbitrary, capricious, an abuse of discretion, and not
         in accordance with the law;

      d. issue a declaratory judgment that the USCIS has jurisdiction to adjudicate
         Plaintiff’s I-485 Application;

      e. issue a declaratory judgment that the administrative closure of Plaintiff’s
         I-485 Application was a violation of Plaintiff’s Due Process rights;

      f. issue a declaratory judgment that USCIS’s new policy and changes to the
         policy manual are unlawful and that there was no lawful authority for their
         issuance;

      g. issue an order under the APA to compel the USCIS to reopen and
         adjudicate Plaintiff’s I-485 Application on the merits;

      h. grant reasonable attorney’s fees, expenses, and costs of court pursuant to
         the Equal Access to Justice Act, 28 U.S.C. § 2412; and

      i. grant Plaintiff all other relief as the Court may deem just and proper.




                                         28
Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 29 of 30




                                      Respectfully submitted,

                                      GONZALEZ OLIVIERI LLC


                                      /s/ Raed Gonzalez
                                      _________________________
                                      Raed Gonzalez, Esq.
                                      Texas Bar No. 24010063
                                      2200 Southwest Freeway, Suite 550
                                      Houston, Texas 77098
                                      Phone: (713) 481-3040,
                                      Fax: (713)588-8683
                                      rgonzalez@gonzalezolivierillc.com
                                      Counsel of Record for Plaintiff




                                 29
  Case 4:21-cv-00162 Document 1 Filed on 01/18/21 in TXSD Page 30 of 30




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION


Javier Orlando Osorto,

      Plaintiff,
                    v.                         Case No. 4:21-cv-162

Pete T. Gaynor, Acting Secretary of the U.S.
Department of Homeland Security; Kenneth
                                               Date: January 18, 2021
T. Cuccinelli, Acting Director of the U.S.
Citizenship and Immigration Services;
Wallace L. Carroll, Houston Field Office
Director of the U.S. Citizenship and
Immigration Services,

      Defendants.




                           INDEX OF EXHIBITS


                   Exhibit 1—Notice of Administrative Closure
                   Exhibit 2—Previous USCIS Policy Memorandum
                   Exhibit 3—Previous USCIS Policy Manual
                   Exhibit 4—Current USCIS Policy Manual
                   Exhibit 5—Parole Document
                   Exhibit 6—Form I-94
                   Exhibit 7—Adjustment of Status Decision 1
                   Exhibit 8—Adjustment of Status Decision 2
                   Exhibit 9—Adjustment of Status Decision 3
                   Exhibit 10—Adjustment of Status Decision 4
                   Exhibit 11—Adjustment of Status Decision 5

                                      30
